Citation Nr: 0614465	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date, prior to August 6, 
1997, for a 50 percent rating for depressive neurosis with 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1971 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted an increased rating for the veteran's 
service-connected depressive neurosis with headaches from 10 
percent to 50 percent, effective from August 5, 1997.  The 
veteran appealed for an earlier effective date for the 50 
percent rating.  He testified before the undersigned at a 
Board hearing held at the RO (i.e., Travel Board hearing) in 
July 2002. 

Further development was ordered in this case through the 
Board's Evidence Development Unit in September 2002.  Prior 
to May 1, 2003, the Board's regulations provided that if 
further evidence, clarification of the evidence, correction 
of a procedural defect, or any other action was essential for 
a proper appellate decision, a Board Member or panel of 
Members could direct Board personnel to undertake the action 
essential for a proper appellate decision.  See 38 C.F.R. § 
19.9(a)(2) (2002).  However, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). Accordingly, this appeal was remanded by 
another Board Member for the additional development in 
October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Preliminary review of the record demonstrates that the 
veteran has not received adequate notice under the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  On 
November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified, in pertinent part, at 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See, in pertinent part, 38 C.F.R. § 
3.159 (2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

While the claim on appeal is for an earlier effective date 
rather than a claim for service connection, the AMC/RO should 
ensure that its VCAA letter includes the information or 
evidence that is needed to establish an earlier effective 
date.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, 
codified, in pertinent part, at 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).  See also 38 C.F.R § 3.159 (2005).  
The RO should ensure that the veteran has 
been properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and evidence 
that VA will seek to provide, (c) the 
information and evidence that the veteran 
is expected to provide, (d) the need for 
the veteran to submit any relevant 
evidence in his possession to the VA.  
Id; see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must include an explanation as 
to the information or evidence needed to 
establish an effective date for the grant 
of a 50 percent rating for his service-
connected depressive neurosis with 
headaches, prior to August 6, 1997.  See 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  After allowing for an appropriate 
time for response and any other 
development that is indicated, the RO/AMC 
should readjudicate the claim for an 
effective date prior to August 6, 1997, 
for a 50 percent rating for depressive 
neurosis with headaches and, if 
necessary, furnish the veteran an 
appropriate supplemental statement of the 
case and afford him an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

